Case 1:20-cv-21108-UU Document 130-1 Entered on FLSD Docket 10/26/2020 Page 1 of 6




                             EXHIBIT 1
Case 1:20-cv-21108-UU Document 130-1 Entered on FLSD Docket 10/26/2020 Page 2 of 6
Case 1:20-cv-21108-UU Document 130-1 Entered on FLSD Docket 10/26/2020 Page 3 of 6
Case 1:20-cv-21108-UU Document 130-1 Entered on FLSD Docket 10/26/2020 Page 4 of 6




                                                         EXHIBIT A
Case 1:20-cv-21108-UU Document 130-1 Entered on FLSD Docket 10/26/2020 Page 5 of 6
Case 1:20-cv-21108-UU Document 130-1 Entered on FLSD Docket 10/26/2020 Page 6 of 6
